UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4160


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES MENSAH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00600-GLR-6)


Submitted: January 31, 2019                                       Decided: March 26, 2019


Before AGEE, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Maryland, for Appellant.
Robert K. Hur, United States Attorney, Judson T. Mihok, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Charles Mensah of conspiracy to commit bank and wire fraud, in

violation of 18 U.S.C. § 1349 (2012), and bank fraud, in violation of 18 U.S.C. §§ 2,

1344 (2012). The district court sentenced him to 30 months’ imprisonment. On appeal,

Mensah challenges his convictions on the grounds that the district court erred by denying

his Fed. R. Crim. P. 14(a) motion to sever his trial from that of his codefendants, denying

his related Fed. R. Crim. P. 33 motion for a new trial, and declining to issue a proposed

jury instruction. He also argues that the district court erred by applying Sentencing

Guidelines enhancements relating to loss amount and the number of victims. See U.S.

Sentencing Guidelines Manual § 2B1.1(b)(1)(G), (b)(2)(A) (2016). Finding no reversible

error, we affirm.

       We review the district court’s denial of Mensah’s Rule 14(a) motion for abuse of

discretion, and we will not reverse absent a showing of “clear prejudice.” United States

v. Dinkins, 691 F.3d 358, 367-68 (4th Cir. 2012). Mensah first claims that such prejudice

arose from the testimony of two of his coconspirators, which, he argues, would have been

inadmissible had the district court tried him individually. We disagree. As the district

court held, the coconspirators’ testimony was probative of Mensah’s knowing

involvement in the conspiracy with which he was charged. We conclude that Mensah

suffered no undue prejudice from its admission.

       Mensah, a native of Ghana, further argues that he was prejudiced by the testimony

of two confidential informants, who made isolated references to West Africans and their

supposed inclination to commit fraud. The informants’ testimony, while relevant to

                                            2
charges against one of Mensah’s codefendants at trial, likely would not have been

admissible in a trial of Mensah alone. However, we find the record insufficient to

demonstrate that the informants’ remarks about West Africans resulted in clear prejudice

to Mensah. Accordingly, we affirm the district court’s denial of Mensah’s motion to

sever.

         We also review for abuse of discretion the district court’s order denying Mensah’s

Rule 33 motion. United States v. Burfoot, 899 F.3d 326, 340 (4th Cir. 2018). Mensah

contends that the district court erroneously denied this motion by declining to grant him a

separate trial. Because we disagree that a separate trial was necessary, we conclude that

the district court did not abuse its discretion in denying Mensah’s motion for a new trial.

         Next, Mensah claims that the district court erred by refusing to give a jury

instruction specifically defining the concept of reasonable doubt. “The law is well-settled

in this Circuit that a judge is not allowed to define reasonable doubt unless requested to

do so by the jury.” United States v. Patterson, 150 F.3d 382, 389 (4th Cir. 1998); accord

United States v. Smith, 441 F.3d 254, 270 (4th Cir. 2006). Because binding Fourth

Circuit precedent barred Mensah’s proposed instruction, the district court did not abuse

its discretion by declining to issue it. See United States v. Bartko, 728 F.3d 327, 343 (4th

Cir. 2013) (stating standard of review).

         Finally, Mensah argues that the district court erred in applying the challenged

Sentencing Guidelines enhancements. The district court’s findings as to loss amount and

number of victims included several instances of fraud by Mensah’s coconspirators, and

Mensah claims that he did not know of these transactions. “In determining whether a

                                             3
district court properly applied the advisory Guidelines, including application of any

sentencing enhancements, we review the district court’s legal conclusions de novo and its

factual findings for clear error.” United States v. Layton, 564 F.3d 330, 334 (4th Cir.

2009); see 18 U.S.C. § 3742(e) (2012). “[C]lear error occurs when a district court’s

factual findings are against the clear weight of the evidence considered as a whole.”

United States v. Martinez-Melgar, 591 F.3d 733, 738 (4th Cir. 2010) (internal quotation

marks omitted).

      We discern no clear error in the district court’s factual findings. Even assuming

that Mensah lacked actual knowledge of his coconspirators’ fraudulent activities, the

evidence at trial supported the district court’s conclusion that these activities were

“reasonably foreseeable” to him. See USSG § 1B1.3(a)(1)(B)(iii). Because the district

court did not clearly err in applying either enhancement, we affirm Mensah’s sentence.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4